NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT

KEISHANNA G. THOMAS,                         )
                                             )
             Appellant,                      )
                                             )
v.                                           )      Case No. 2D17-3553
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed November 21, 2018.

Appeal from the Circuit Court for
Manatee County; Susan B. Maulucci,
Judge.

Howard L. Dimmig, II, Public Defender, and
Megan Olson, Assistant Public Defender,
Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, for Appellee.


PER CURIAM.


             Affirmed.




LaROSE, C.J., and KELLY and SALARIO, JJ., Concur.